Before IRVING R. KAUFMAN, OAKES and WINTER, Circuit Judges.
Order On Petition For Rehearing
We wish to make it clear in respect to that portion of our opinion relating to in-court procedures for identification that special procedures are necessary only where (1) identification is a contested issue; (2) the defendant has moved in a timely manner prior to trial for a lineup; and (3) despite that defense request, the witness has not had an opportunity to view a fair out-of-court lineup prior to his trial testimony or ruling on the fairness of the out-of-court lineup has been reserved. Subject to this modification of the opinion, 734 F.2d 938, the petition for rehearing is denied.